Per Curiam.
An examination of the record in this case discloses that it is identical with National Bank of Commerce v. Drewery, 70 Wash. 577, 127 Pac. 102, the note here sued upon being a second note given in the same transaction there referred to. Both cases raise the same issues upon like law and facts, resulting in like judgments. The only difference between the cases is in the party plaintiff and in the witnesses relied upon by plaintiff to sustain its cause of action. The witnesses are different, but the essential facts are the same. For this reason we do not deem it necessary or helpful to discuss the appeal farther, as all the points now suggested were urged and disposed of in the action upon the first note.
The judgment is affirmed.